Miller, Oh, J.
— The agreement to arbitrate, entered into by the parties, is as follows:
“Know all men by these presents, that we, J". M. Zook and J. IT. Spray, of Monmouth township, Jackson county, State of Iowa, hereby agree to arbitrate and leave to John Watson, L. W. Stuart and D. S. Kimball, of said county, our accounts and claims in relation to the Mill Bock Mills, situated in said township and county, and abide by the decision of said arbitrators, and receive the same as a final settlement, final of all our claims relating to said property, up to date. And we hereby firmly bind ourselves, our heirs, assigns and administrators in the penal sum of five hundred dollarsto agree to and abide by the above agreement. J. M. Zook,
J. H. Spray.”
This agreement was acknowledged by the parties before a justice of the peace to be their voluntary act. and deed. The award of the arbitrators is as follows:
“ We, the undersigned arbitrators, in the case submitted to us by J. M. Zook and J. H. Spray, both of Monmouth township, Jackson county, Iowa, in regard to company matters, relating to the Mill Bock property, situated in Monmouth township, Jackson county, Iowa, from the commencement of their copartnership up to September 14th, A. D. 1872, after a careful examination of their book accounts, and witnesses presented by said parties, make the following as our award, viz:.
That J. H. Spray shall pay to J. M. Zook from the earnings of the said mill, now in J. IT. Spray’s hands, the sum of seven hundred and five dollars and forty-six cents ($705.46).
We also state that we leave out of consideration the following matters as unsettled: An account of the parties with John Baynor & Son, of Ozark; also an account of timber claimed to be cut on land belonging to said property, and a claim for damages done to an oat field by hogs; also an account of Jeremiah Widel against the said company; which is by mutual consent of the said Zook and Spray.
We also failed to take into consideration a claim of fifty dollars in relation to the Baldwin depot,, for prudential reasons.
*275Furthermore we assess to each of tbe parties, i. e. J. M. Zook and J. H. Spray, tbe sum of thirteen dollars and fifty cents as the expenses of the arbitrators.
Dated at Baldwin,'this 24th day of September, A. D. 1872.
John Watson, )
L. W. Stuart, >
Arbitrators.”
D. S. Kimbaul, )
The petition alleges that the defendant refuses to abide by the award as stipulated in the agreement of submission. :
The defendant demurred on the grounds of uncertainty in the agreement of submission and also ■ in the award of the arbitrators. The court sustained the demurrer on these grounds and this ruling is assigned as error. ■
The agreement to arbitrate in this case is not to be treated as made under the statute relating to arbitrations. In order-to make it a statutory arbitration the agreement should have • provided for the filing of the award in some court in which judgment thereon should be rendered. That the agreement does not conform to the requirements of the statute in this-respect does not render it invalid. The statutory provisions in relation to arbitrations do not preclude parties from making binding agreements to submit matters in controversy between them to arbitrators in a manner different from that prescribed in the statute. Conger v. Dean, 3 Iowa, 463. The parties may bind themselves by an agreement to submit their controversies to arbitrators in a manner different from that-required by the statute, and if the submission and award are sufficiently certain to constitute a bar to a subsequent action for the same matters, they are sufficient and will be upheld by the courts. '
l. arbitraTION * C6Ttainty. In the case before us the agreement is certain as to the parties. It is also sufficiently certain as to the matters submitted. The language is “ our accounts and claims ' in relation to the Mill Rock Mills,” in the township and county named. The limitation of the submission to claims and accounts of the parties in relation to the Mill -Rock Mills,' is as certain as a submission of “ all matters in controversy between the parties.” This general language would *276embrace each and every particular between tbe parties, wliile tbe language used in this case would embrace ¿very particular within the limitation. It includes all and every account and claim of tbe respective-parties relating to tbe “ Mill Rock Mills.” This is as certain as if every particular account and claim of tbe parties relating to those Mills bad been particularly specified.
Tbe submission is sufficiently certain as to time; it includes all tbe claims and accounts of tbe parties, relating to tbe Mills specified, down to tbe date of tbe agreement. In support of tbe above views, see Woodward v. Atwater, 3 Iowa, 61, and cases cited.
Tbe award follows the submission. It shows that tbe arbitrators examined tbe matters submitted to them; examined tbe parties’ books of account, and witnesses, and made their award upon such examination and investigation, excluding only certain specified items, which they did, with tbe mutual consent of tbe parties; and also one item of fifty dollars in relation to tbe “ Baldwin depot,” which seems to be foreign to tbe matters submitted. No difficulty can arise in pleading tbe matters settled by this arbitration in bar of any further' action for any of tbe claims or accounts included therein. This being tbe .case tbe award must be sustained. When parties have endeavored to settle their controversies without litigation, every court is inclined to favor them in so doing, and will not seek for technical rdasons to defeat their efforts at settlement.
Tbe demurrer was improperly sustained, and the judgment must, therefore, be
Reversed.